PER CURIAM.
The defendant takes this appeal from an adjudication of guilt of burglary and sentence to five years’ imprisonment. He also seeks review of a judgment of direct criminal contempt and a sentence to six months in the county jail.
The several grounds relied on for reversal have been considered in the light of the record, briefs and arguments of counsel, and we have found no reversible error upon any of the alleged grounds. The verdict of the jury is supported by the evidence and the rulings of the trial court are without error. See Rose v. State, 425 So.2d 521, 523 (Fla.), cert. denied, 460 U.S. 1049, 103 S.Ct. 1496, 75 L.Ed.2d 928 (1983); White v. State, 377 So.2d 1149, 1150 (Fla.1979), cert. denied, 449 U.S. 845, 101 S.Ct. 129, 66 L.Ed.2d 54 (1980); Miller v. State, 430 So.2d 611, 615 (Fla. 4th DCA 1983); Grissom v. State, 405 So.2d 291 (Fla. 1st DCA 1981); Ward v. State, 354 So.2d 438 (Fla. 3d DCA 1978). Therefore the judgments of conviction and sentences are affirmed.
Affirmed.